CREW, C. J., DODERIDGE, JONES, and WHITLOCK, JJ. By the words nonimplacitaret he has waived the benefit of the obligation; but yet this promise does not take away the force of the obligation, for he may sue the obligor presently, and the other may have his action on the promise quodnon implacitaret, which shall not be intended for an hour, or a day, but for his whole life. In Bracham's case, it was resolved that a consideration that he would forbear shall be intended for his whole life. But if it bepapululum tempus, it is a bad consideration. Poph., 183; Noy, 83; Hobb, 219; 2 Cr., 683.